Citation Nr: 0114685	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
and facial tic, as secondary to residuals of a head injury 
(post-concussion syndrome).

2.  Entitlement to an increased rating for residuals of a 
head injury (post-concussion syndrome), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
seizure disorder and facial tic, as secondary to residuals of 
a head injury (post-concussion syndrome) and which denied a 
rating in excess of 10 percent for residuals of a head injury 
(post-concussion syndrome).

The claims file discloses that in October 1992 the RO denied 
the veteran's claim of entitlement to direct service 
connection for a seizure disorder and for a facial tic.  The 
March 1998 claim at issue in this appeal does not assert that 
new and material evidence requires reopening the October 1992 
decision.  Instead, the current claim asserts entitlement to 
service connection only as secondary to the currently 
service-connected residuals of a head injury (post-concussion 
syndrome).  Accordingly, new and material evidence for direct 
service connection is not an issue here.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is no competent medical evidence linking a current 
seizure disorder and facial tic to the veteran's service-
connected residuals of a head injury (post-concussion 
syndrome).

3.  The veteran's service-connected residuals of a head 
injury (post-concussion syndrome) are manifested by abnormal 
EEG findings and by impairments in motor and sensory 
functioning, attention, concentration, short term memory and 
reaction time, and by possible emotional disinhibition, 
dizziness, headaches and anxiety, but not by a diagnosed 
neurological disorder or by multi-infarct dementia associated 
with brain trauma.


CONCLUSIONS OF LAW

1.  The veteran does not have a current seizure disorder and 
facial tic proximately due to, the result of, or aggravated 
by service-connected residuals of a head injury (post-
concussion syndrome).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 5107, 38 C.F.R. § 3.310(a) (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a head injury (post-concussion syndrome) 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, 4.130, Diagnostic 
Codes 8045 and 9304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran attributes a seizure disorder and facial tic to 
his service-connected residuals of a head injury (post-
concussion syndrome).  The Board denied the veteran's earlier 
direct service connection claim in an October 1992 rating 
decision which became final when the veteran declined to 
initiate an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  The veteran also 
asserts entitlement to a higher evaluation for service-
connected residuals of a head injury (post-concussion 
syndrome) because the disorder is more disabling than 
contemplated by the current 10 percent disability rating.

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) including notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO verified the veteran's 
service and obtained and associated with the claims file, to 
the extent possible, pertinent records including service 
medical records (SMRs), private and VA medical records, 
including reports of VA examinations during the pendency of 
this matter, and other records, if any, which the veteran 
identified as pertinent to the claims.

Secondary service connection claim

A veteran may be entitled to service connection for a 
disability under either a direct or secondary analysis.  
Direct service connection is warranted for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  Secondary service connection is warranted both 
for a disability caused by a service-connected disorder and 
for a disability aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2000).  In the latter case, 
compensation is limited to the extent to which the service-
connected disorder increased the severity of the secondary 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994).  A service-
connected secondary disorder becomes part of the original 
disorder.  38 C.F.R. § 3.310(a).  Here, the RO granted 
service connection for residuals of a head injury (post-
concussion syndrome) in October 1992.

SMRs confirm that the veteran sustained head injuries in 
service.  In-service diagnoses included probable post-
concussion syndrome but did not include a skull fracture.  A 
service treatment record from June 1984 includes a request 
for an evaluation to determine whether the veteran may have 
had a seizure disorder secondary to head trauma.  A July 1984 
evaluation report noted that the veteran showed "no 
psychological signs of any organic cerebral impairment due to 
the past several falls."  SMRs include no evidence of a 
facial tic or that the veteran reported or was treated for a 
facial tic.  The report of the veteran's separation 
examination includes normal clinical evaluations of the 
veteran's head and neurologic systems.

There is no postservice medical evidence finding a causal 
relationship between service or service-connected residuals 
of a head injury (post-concussion syndrome) and a facial tic.  
Private treatment records from May and July 1991 note a 
nervous tic and raise a question as to a possible connection 
with a concussion.  The veteran displayed constant facial 
tics and twitching during July 1992 VA diagnostic testing 
which did not link a facial tic to a service-connected head 
disorder.  A VA physician who examined the veteran in August 
1992 and in October 1998 found no twitching or facial tics.  
A VA neurologist who examined the veteran in October 1998 
diagnosed tic syndrome likely to have been caused by anxiety 
and unlikely to have been due to a head injury.

There is no postservice medical evidence which includes a 
diagnosis for a seizure disorder causally linked to the 
veteran's service or to his service-connected residuals of a 
head injury (post-concussion syndrome).  A July 1991 report 
of a private electroencephalogram (EEG) notes findings 
"suggestive of a seizure tendency."  A July 1992 VA EEG 
noted abnormal findings but did not include a diagnosis for a 
seizure disorder.  The veteran reported a seizure disorder to 
the VA physician who provided a general medical examination 
in August 1992 and who diagnosed "[s]eizure disorder, more 
in the nature of jerky movement of the head toward the right, 
three to four times a minute."  The examination report did 
not provide an etiology of the symptomatology and recommended 
additional diagnostic testing.  A December 1992 VA treatment 
record confirmed that the veteran underwent magnetic 
resonance imaging (MRI) testing earlier that month and that 
there was evidence of head jerks but not seizures.  In March 
1998, after substantial VA psychological testing of 
"seizure-like/tic phenomena," the examiner found a pattern 
of functional deficits "not inconsistent with" a disorder 
secondary to a traumatic brain injury and several other 
disorders unrelated to a traumatic brain injury.  The VA 
physician who examined the veteran in October 1998 noted 
diagnostic test findings "suggestive of seizure tendency," 
and recommended more neurological evaluation because of the 
examiner's admitted lack of neurological expertise.  
Contemporaneous VA X-rays showed no evidence of a skull 
fracture.  A VA neurologist who examined the veteran later 
that month also reviewed postservice medical records 
including reports of X-rays, MRI, EEG and CT scan 
examinations of the veteran's skull and brain, all of which 
the examiner described as essentially normal.  The examiner 
did not diagnose a current seizure disorder causally linked 
to the veteran's service or to service-connected residuals of 
a head injury (post-concussion syndrome).

Notwithstanding the veteran's own claims, there is no 
competent evidence showing a current diagnosis of a seizure 
disorder, or linking the veteran's facial tic to service or 
to service-connected residuals of a head injury (post-
concussion syndrome).  However, because the veteran is a lay 
person with no medical training or expertise, his statements 
alone cannot constitute competent evidence of the required 
diagnosis and the required causal linkage.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); ); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993) (holding that lay 
persons are not competent to offer medical opinions).  The 
Board disagrees with the veteran's representative's April 
2001 contention that the VCAA requires remand of this case 
for additional examination and an expert opinion on the 
nature and etiology of the veteran's alleged seizure 
disorder.  However, the record documents repeated 
neurological examination and diagnostic testing which 
elicited no evidence sufficient to support more than 
indefinite medical speculation as to the nature and cause of 
an apparent neurological deficit.  No further factual 
development is required here.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a seizure disorder 
and facial tic secondary to service-connected residuals of a 
head injury (post-concussion syndrome), and the benefit of 
the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 1998); VCAA; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Increased rating claim

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO service connected the veteran's residuals of a head 
injury (post-concussion syndrome) by an October 1992 rating 
decision which also assigned a 10 percent disability rating 
pursuant to DCs 8045 and 9304.  Under DC 8045, pertaining to 
brain disease due to trauma, a purely neurological 
disability, including several listed disorders, is rated 
under the DC specifically applicable to the diagnosed 
disability with the citation of a hyphenated diagnostic code; 
purely subjective complaints recognized as symptomatic of 
brain trauma, including headache, dizziness and insomnia, is 
rated at 10 percent and no more under DC 9304.  A rating in 
excess of 10 percent under this provision is not appropriate 
absent a diagnosis of multi-infarct dementia associated with 
brain trauma.

At the time of the veteran's separation from service, 
notwithstanding normal clinical evaluations of his head and 
neurological system described in the first part of this 
decision, the veteran reported a history of a head injury and 
of frequent or severe headaches, dizziness or fainting spells 
and hearing and vision problems.  SMRs confirm diagnoses for 
probable post-concussion syndrome and for post-traumatic 
headaches without neurological deficits.  In-service 
psychiatric examination within about a month of his 
separation from service was entirely normal.

Private and VA medical records document evidence of a 
possible mild organic brain disorder beginning about seven 
years after the veteran's separation from service.  A private 
EEG in July 1991 and a VA EEG in July 1992 disclosed mildly 
abnormal findings.  A VA general medical examination in 
August 1992 found no manifestation of a neurological deficit 
except for sudden jerky movements of the veteran's head.  The 
veteran reported the movements, anger management problems at 
work and periodic blackouts to the VA psychologist who 
evaluated him in March 1998.  The veteran further reported 
that the blackouts, which lasted from minutes to hours, did 
not interfere with goal-directed activity such as driving.  
The examiner concluded that the veteran's overall level of 
neuropsychological test performance was normal and that 
deficits in higher cortical functions due to head trauma were 
very mild or nonexistent.  The examiner also noted evidence 
of deficits in subcortical neural pathways manifested by 
impairments in motor and sensory functioning, attention, 
concentration, short term memory and reaction time and 
possible emotional disinhibition which may or may not have 
been due to the veteran's in-service head trauma or to one of 
several other unrelated disorders.  VA treatment records from 
August 1992 to June 1998 include the veteran's reports of 
dizziness, headaches and anxiety.  These records include a 
diagnosis for anxiety disorder and descriptions of the 
veteran as calm, neat, alert, pleasant and cooperative, with 
stable mood and without suicidal or homicidal ideation or 
speech or thought impairment.  The veteran reported that two 
jobs kept him very busy.  The VA neurologist who examined the 
veteran in October 1998 noted that contemporaneous X-rays 
showed no evidence of the veteran having had a fractured 
skull and no evidence of a neurological disorder.  Upon 
examination of the veteran and review of EEG, MRI and CT scan 
findings the neurologist identified no neurological deficit 
and diagnosed no neurological disorder.

Assuming without deciding that all medical evidence of 
neurological dysfunction is attributable to the veteran's 
service connected residuals of a head injury (post-concussion 
syndrome), the evidence still is insufficient to support a 
rating in excess of 10 percent under DC 8045.  The Board 
finds that symptomatology potentially attributable to head 
trauma may include abnormal EEG findings and impairments in 
motor and sensory functioning, attention, concentration, 
short term memory and reaction time and possible emotional 
disinhibition, dizziness, headaches and anxiety, but not a 
diagnosed neurological disorder or multi-infarct dementia 
associated with brain trauma.  Because there is no medical 
evidence confirming a diagnosis for a neurological disorder 
or for multi-infarct dementia associated with brain trauma, 
no rating in excess of 10 percent is available under DC 8045.  
No other DC is applicable to evaluation of residuals of a 
head injury (post-concussion syndrome).  The RO separately 
considered claims pertaining to other alleged manifestations 
of residuals of the veteran's in-service head injuries 
including history of skull fracture, hearing and vision loss 
and cervical myalgia and they are not at issue here.

Notwithstanding the veteran's own claims, there is no 
competent evidence showing symptomatology sufficient to meet 
criteria for a disability rating in excess of 10 percent for 
service-connected residuals of a head injury (post-concussion 
syndrome).  The veteran's lay opinion alone cannot constitute 
competent evidence of the required symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95; Grottveit v. 
Derwinski, 5 Vet. App. at 93.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for 
residuals of a head injury (post-concussion syndrome) and 
that the benefit of the doubt rule is inapplicable.  See 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); VCAA; Gilbert v. 
Derwinski, 1 Vet. App. at 55.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show residuals of a head injury (post-concussion 
syndrome) to be so exceptional or unusual, with marked 
interference with employment or repeated hospitalization 
beyond that contemplated by rating criteria, as to render 
application of schedular standards impractical.  See Bagwell 
v. Brown, 

9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for a seizure disorder and facial tic, as 
secondary to service-connected residuals of a head injury 
(post-concussion syndrome) is denied.

A rating in excess of 10 percent for residuals of a head 
injury (post-concussion syndrome) is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

